COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         FMC Technologies, Inc. v. Richard Murphy and Dril-Quip, Inc.

Appellate case number:       01-21-00455-CV

Trial court case number:     2020-63081

Trial court:                 127th District Court of Harris County

      On September 12, 2022, appellees, Richard Murphy and Dril-Quip, Inc., filed an
Unopposed Motion to File Hyperlinked Appellees’ Brief. Appellees’ motion is granted.


       It is so ORDERED.


Judge’s signature: _____/s/ Julie Countiss______
                      Acting individually      Acting for the Court

Date: ___September 15, 2022______